                          United States District Court
                        Western District of North Carolina
                               Statesville Division

 Martez Devar Bonds                   )              JUDGMENT IN CASE
                                      )
             Petitioner,              )                5:20-cv-00170-MR
                                      )
                  vs.                 )
                                      )
 Erik A. Hooks,                       )
                                      )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 10, 2020.

                                               November 10, 2020



                                               Frank G. Johns, Clerk




         Case 5:18-cv-00170-MR Document 6 Filed 11/10/20 Page 1 of 1
